 

(Mecy Greece 7008 1300 0001 9786 4412

ees oli TAN DETERTION Cente f “ CR aa ae 3 eee a

4 ee yar) =
2 ar Moon Landing 4 ales ort nding 7 First Dera

PO. Pow 7200S elie Ey) § fos 2 " Fore\ a
CATASO TR. 0OILS-Z00S"

A cn L pS L L ‘ an Peed ; es er i ji 1969 ie
Male Stan Valbes -Ayata secre ecient

   
   

Vln e ee eee
tee

a a ee ee

Y. 4 Sonor ey eee fe : ay anding Ll ot eee ng
Micaela. 4 cto

 

\y)/ “To: UNTTed STAlEs DISTRICT Couect

Foe The DESTRICT OF Pueexs Rico

/ FEDERICO DendraAw NENve , Ron + »
\S50 Carlos © es [Fe veeal Buildivg

Cis SUR OF COFIG 167

 

ruth
Ping
